East West Bancorp, Inc. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 29, 2008 Notice is hereby given that the annual meeting (the “Meeting”) of the stockholders of East West Bancorp, Inc. (the “Company”) will be held at The Westin Pasadena Hotel, 191 N. Los Robles Avenue, Pasadena, California on May 29, 2008, beginning at 2:00 p.m. for the following purposes: 1. Election of Directors.The election of three persons as directors for terms expiring in 2011; provided that, if proposal No. 2 is adopted, to elect three directors for terms expiring in 2009, and in either case, to serve until his successors are elected and qualified; 2. Board Declassification Proposal. To approve the proposal to amend the Company’s Certificate of Incorporation to eliminate the provisions for the classification of the Company’s Board of Directors and thereby provide that each person elected a Director at the Meeting and subsequent annual meetings of the Stockholders will be elected to a term of one year and to serve until his or her successors are elected and qualified; 3. Approval of Stock Incentive Plan.Approve the East West Bancorp Inc. 1998 Stock Incentive Plan, as amended; 4. Ratification of Auditors.Ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for its fiscal year ending December 31, 2008; and 5. Other Business.The transaction of such other business as may properly come before the Meeting or any postponement or adjournment of the Meeting. Properly signed proxy cards permit the Proxyholder named therein to vote on such other business as may properly come before the Meeting and at any and all adjournments thereof, in their discretion.As of the date of mailing, the Board of Directors of the Company is not aware of any other matters that may come before the Meeting. Only those stockholders of record at the close of business on March 31, 2008 shall be entitled to notice of and to vote at the Meeting. YOUR VOTE IS VERY IMPORTANT. STOCKHOLDERS ARE URGED TO SIGN AND RETURN THE ENCLOSED PROXY IN THE POSTAGE PREPAID ENVELOPE AS PROMPTLY AS POSSIBLE, WHETHER OR NOT THEY PLAN TO ATTEND THE MEETING IN PERSON.STOCKHOLDERS WHO ATTEND THE MEETING MAY WITHDRAW THEIR PROXY AND VOTE IN PERSON IF THEY WISH TO DO SO. By order of the Board of Directors DOUGLAS P. KRAUSE Executive Vice President, General Counsel and Corporate Secretary Pasadena,
